Citation Nr: 0213950	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  99-04 801	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
right ear hearing loss.

3. Entitlement to compensation under 38 U.S.C. § 1151 for 
right ear infection.

4. Entitlement to compensation under 38 U.S.C. § 1151 for 
loss of sense of taste.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied reopening a claim of entitlement 
to service connection for bilateral hearing loss.  The matter 
also comes before the Board on appeal from an April 2000 
rating decision which denied entitlement to compensation 
under 38 U.S.C. § 1151 for right ear hearing loss, right ear 
infection, and loss of sense of taste. 

The Board notes that the matters on appeal were merged with 
docket # 98-03 403.  The docket number reflected on the title 
page represents all claims currently pending appeal to the 
Board.  

In the veteran's request to reopen a claim of entitlement to 
service connection for bilateral hearing loss, he also 
alleged tinnitus as result of active duty service.  As the 
matter has not previously been developed or adjudicated, the 
issue of entitlement to service connection for tinnitus is 
hereby referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  In an unappealed March 1978 rating decision, the RO 
denied service connection for bilateral hearing loss.

3. The evidence associated with the claims file subsequent to 
the March 1978 rating 
is duplicative or cumulative of previously submitted 
materials; is not probative of the issue presented; and, 
either alone or in conjunction with evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for chest pains.

4. There is no evidence of an additional right ear hearing 
loss disability incurred or aggravated as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on part of VA in 
furnishing surgical treatment.

5.  There is no evidence of an additional right ear infection 
disability incurred or aggravated as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on part of VA in 
furnishing surgical treatment.

6.  There is no competent medical evidence of loss of sense 
of taste.


CONCLUSIONS OF LAW

1.  The March 1978 rating decision denying entitlement to 
service connection for bilateral hearing loss, is final. 38 
U.S.C. §§ 7105, 5103A, 5107(b) (2002); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 38 U.S.C. §§ 5108, 7105, 5103A, 
5107(b) (2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§ 3.156 (2001)(as in effect prior to August 29, 2001). 

3.  The criteria for entitlement to compensation under 
38 U.S.C. § 1151 for right ear hearing loss, have not been 
met. 38 U.S.C. § 1151 (2002); 38 C.F.R. §3.358 (2001).

4.  The criteria for entitlement to compensation under 
38 U.S.C. § 1151 for right ear infection, have not been met. 
38 U.S.C. § 1151 (2002); 38 C.F.R. §3.358 (2001).

5.  The criteria for entitlement to compensation under 
38 U.S.C. § 1151 for loss of sense of taste, have not been 
met. 38 U.S.C. § 1151 (2002); 38 C.F.R. §3.358 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

The record shows that, by a March 1978 rating decision, the RO 
denied a claim of entitlement to service connection for 
bilateral hearing loss. The veteran did not appeal. Because 
the veteran did not appeal, the March 1978 rating decision is 
final.  38 U.S.C. § 7105(a)(c); 38 C.F.R. §§ 20.302, 20.1103.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). What 
constitutes new and material evidence to reopen a previously 
and finally denied claim is defined in 38 C.F.R. § 3.156(a).  
Under that regulation, effective for claims filed prior to 
August 29, 2001, new and material evidence is defined as 
follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

In this case, the veteran submitted his request to reopen his 
claim for service connection for bilateral hearing loss in 
January 1998 and thus, his claim will be adjudicated by 
applying the law in effect prior to August 2001.  The basis 
for the denial of service connection in the March 1978 rating 
decision was that the evidence of record did not establish 
that bilateral hearing loss was incurred in or aggravated 
during service. The relevant evidence available to the RO in 
March 1978 included the following: the veteran's service 
medical records which showed normal ears upon separation in 
November 1969 and a report of medical history provided by the 
veteran stating he had no ear trouble; VA examination dated 
in July 1976 which found normal landmarks of both tympani and 
clear ear canals; and VA outpatient treatment records dated 
between May 1977 and December 1977 showing mild conductive 
hearing loss greater in the left ear.

Additional evidence has been associated with the claims file 
since the RO's March 1978 denial of the veteran's claim for 
service connection for bilateral hearing loss, to include: VA 
outpatient treatment records dated between August 1978 and 
May 2001 containing complaints of hearing loss and diagnoses 
of mixed hearing loss and sensorineural hearing loss; VA 
hospitalization in July 1978 noting a history provided by the 
veteran of mine explosions in Vietnam resulting in bilateral 
tympanic perforation which healed spontaneously without 
surgery; an ENT consult dated August 1999 which noted a 
history provided by the veteran of acoustic trauma in 
service, but did not find current hearing loss; and testimony 
by the veteran presented before the undersigned Board member 
in May 2002.

The evidence associated with the veteran's claims file 
subsequent to the March 1978 rating decision is not new and 
material, and there is no basis to reopen the veteran's claim 
for service connection for bilateral hearing loss.  In that 
regard, the evidence of record at the time of the March 1978 
rating decision included findings of mild conductive hearing 
loss. However, there was no showing that hearing loss was 
incurred in or aggravated during service.  While the veteran 
has recently alleged acoustic trauma in service, the "new" 
evidence does not confirm the veteran's allegations nor has 
there been any evidence provided showing that hearing loss 
was incurred in or aggravated during service.  As such, while 
evidence of record may be "new", it is not material, and 
thus, not so significant that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a).  

In short, for the reasons described above, new and material 
evidence has not been presented to reopen the veteran's claim 
for entitlement to service connection for bilateral hearing 
loss, and the appeal is denied. 

II. Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for right ear hearing loss, right ear infection, and loss of 
sense of taste. 

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  

However, VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department and regulations of 
the Department are binding on the Board.  
38 U.S.C. § 7104(c).  For purposes of this determination, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending on the date of enactment of the VCAA.

The record reflects through the April 2000 rating decision, 
the November 2000 Statement of the Case, and the February 
2002 Supplemental Statement of the Case, the veteran was 
afforded an explanation of the statutes and regulations 
pertaining to  of compensation pursuant to 38 U.S.C. § 1151.  
The veteran was also specifically notified of evidence that 
was necessary to substantiate his claim through the RO's May 
2001 VCAA letter.  Further notice of this information would 
be redundant and unnecessary.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

The veteran contends that he has suffered from right ear 
hearing loss, right ear infection, and loss of sense of taste 
since his January 1999 right mastoidectomy with tympanoplasty 
performed at a VA Medical Center (VAMC).  

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected. 38 U.S.C. § 1151 (2002); 
38 C.F.R. § 3.358 (2001).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury. Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized. 38 C.F.R. § 3.358(b). In determining whether any 
additional disability resulted from VA hospitalization or 
treatment, the following considerations will govern:

(1) It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith. The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment. 
38 C.F.R. § 3.358(c)(1),(2).

(2) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran. "Necessary consequences" are those that are certain 
to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 38 
C.F.R. § 3.358(c)(3).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204; 110 Stat. 
2926 (Sept. 29, 1996), to require not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the additional disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of additional disability was an event that was not 
reasonably foreseeable. These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997. VAOGCPREC 40-97, 63 Fed. Reg. 31263 
(1998). Inasmuch as the veteran in this case filed his claim 
in June 1999, the amendments are applicable.

The Board has thoroughly reviewed the veteran's contentions 
and evidence of record, and finds that for the foregoing 
reasons entitlement to compensation pursuant to 38 U.S.C. § 
1151 is not warranted.  The medical evidence of record 
confirms that the veteran underwent surgery in January, 
specifically, a right mastoidectomy with tympanoplasty.  The 
January 1999 operation report noted that a small defect in 
the tegmen was created. The mastoidectomy continued and the 
veteran tolerated the procedure well and was taken to the 
recovery room in stable condition.  VA outpatient treatment 
records dated after January 1999, indicate that the veteran 
sought treatment for and complained of right ear pain, 
hearing loss, as well as a loss of sense of taste. 

While the Board notes that entitlement to compensation under 
38 U.S.C. § 1151 for right sided facial paralysis was granted 
in an April 2000 rating decision, there is no indication in 
the aforementioned records that the veteran suffered right 
ear hearing loss, right ear infection, and loss of sense of 
taste, as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in performing the January 1999 surgery, or that 
the proximate cause of additional disability was an event 
that was not reasonably foreseeable.

Further, upon VA cranial nerves examination in August 1999, 
the examiner noted that the veteran complained of residual 
complications from the tympanoplasty.  The veteran's chief 
complaints included loss of sense of taste and loss of 
hearing.  The examiner indicated that the only positive 
findings upon examination were a mild right facial paralysis.  
The examiner stated that hearing difficulty was not found.  
The veteran was able to hear the examiner's finger rubbing 
and was able to correctly identify various pastes placed on 
his tongue and gingiva.  The examiner concluded that the 
veteran's complaints "were not justified".  The examiner 
noted that tuning fork test indicated that the noise went 
into the right ear, which was justified, and had nothing to 
do with a postoperative complication.   

A separate ENT consult dated the same day found that the 
right tympanic membrane appeared intact.  There was no 
evidence of infection.  The veteran was diagnosed with post-
operative status, right tympanoplasty.  The examiner stated 
that he suspected that the veteran developed serous otitis 
media after intact tympanic membrane, but reported no similar 
findings upon examination.  The examiner concluded that they 
were unable to associate the other symptoms complained of 
(hearing loss and loss of sense of taste) to the surgery.

Overall, the Board finds that the medical evidence of record, 
taken as a whole, does not support the veteran's contention 
that he incurred right ear hearing loss, right ear infection, 
and loss of sense of taste, as a result of VA hospitalization 
and surgery for a right mastoidectomy with tympanoplasty. The 
only other evidence of record in support of the veteran's 
claim is his own lay opinion contained in various statements 
and testimony presented before the undersigned Board member 
in a May 2002 Travel Board hearing. However, the Board would 
point out that the veteran has not been shown to possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran's 
statements, therefore, are devoid of probative value.

Moreover, in regards to the claims for loss of sense of taste 
or right ear infection, the veteran has not submitted 
evidence, nor does the record reflect, a current disability, 
and "[i]n the absence of proof of present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

Accordingly, the claims of entitlement to compensation under 
38 U.S.C. § 1151 for right hearing loss, right ear infection, 
and loss of sense of taste must be denied.  In reaching this 
conclusion, the Board acknowledges that under 38 U.S.C. § 
5107(b), as amended by the Veterans Claims Assistance Act of 
2000, all doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the conclusion 
that the veteran incurred the specific additional 
disabilities alleged in this appeal as a result of VA 

hospitalization and surgery for a right mastoidectomy with 
tympanoplasty, that doctrine is not for application. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for bilateral hearing loss, and 
the appeal is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for right 
hearing loss, is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for right 
ear infection, is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for loss 
of sense of taste, is denied.

		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

